Citation Nr: 0943622	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-06 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1989 to March 1995 and from October 2003 to March 2005.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran's claims file is now in 
the jurisdiction of the Portland, Oregon RO.  The Veteran 
requested a Travel Board hearing; he failed to appear for 
such hearing scheduled in September 2009.

The matter of service connection for tinnitus is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C. VA will notify the appellant if further 
action on his part is required.  


FINDING OF FACT

It is not shown that the Veteran has a hearing loss 
disability of either ear by VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A June 2005 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  A February 2007 statement of the 
case (SOC) informed the Veteran of disability rating and 
effective date criteria.  An August 2008 supplemental SOC 
(SSOC) readjudicated the matters after the appellant and his 
representative had opportunity to respond.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
timing defect may be cured by the issuance of fully compliant 
notification followed by readjudication of the claim).  He 
has had ample opportunity to respond/supplement the record; 
he has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO 
arranged for a VA examination in July 2005.  The Veteran has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B. Factual Background

The Veteran's DD 214 shows that he received a Combat 
Infantryman Badge (CIB).  His STRs are silent for complaints, 
findings, treatment, or diagnosis relating to hearing loss. 

On April 1989 Navy enlistment examination, puretone 
thresholds (in decibels) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
10
LEFT
0
0
0
5
5

On September 1994 Navy separation examination, puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
10
15
10
10
10

On September 2003 Army retention examination, puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20
LEFT
5
5
5
5
10

May 2005 to June 2006 VA outpatient treatment records are 
silent for complaints, findings, treatment, or diagnosis 
relating to hearing loss. 

On July 2005 VA audiological evaluation, puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
10
15
10
10
10

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The Veteran did not report hearing 
loss.  The examiner opined that the Veteran presented with 
normal hearing bilaterally, and that there was not a hearing 
loss disability that could be related to service.  

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including organic diseases of 
the nervous system - to include sensorineural hearing loss 
(SNHL)), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for organic diseases of the nervous system). 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A hearing loss disability was not manifested in service, and 
there is no evidence that SNHL was manifested in the first 
year following the Veteran's discharge from active duty.  
Consequently, service connection for a hearing loss 
disability of either ear on the basis that such disability 
became manifest in service and persisted, or on a presumptive 
basis (for SNHL as an organic disease of the nervous system 
under 38 U.S.C.A. § 1112) is not warranted.  

It is not in dispute that by virtue of his participation in 
combat the Veteran was exposed to noise trauma in service.  
However, a threshold requirement for establishing his claim, 
as in any claim seeking service connection, is that there 
must be competent evidence of the disability for which 
service connection is sought (in this case bilateral hearing 
loss disability).  Significant in this regard is that hearing 
loss disability is defined by regulation (38 C.F.R. § 3.385) 
which requires hearing acuity measurement studies; hence, the 
existence of a hearing loss disability cannot be established 
by lay observation, alone.  

No audiometry of record has found the Veteran to have a 
hearing loss disability (as defined) in either ear.  In the 
absence of proof of a present disability there is no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

As the initial threshold requirement for establishing a claim 
of service connection, competent evidence of the disability 
for which service connection is sought, is not met, the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

While the notice provisions of the VCAA appear to be 
satisfied, the Board is of the opinion that further 
development of the record is necessary to comply with VA's 
duty to assist the Veteran in the development of facts 
pertinent to his claim.  See 38 C.F.R. § 3.159.  

On July 2005 VA audiological evaluation, the Veteran reported 
having a mild recurrent tonal tinnitus.  The examiner opined 
that the Veteran's tinnitus was not the result of events that 
occurred during active military service; the rationale given 
for the opinion was that the Veteran reported having tinnitus 
before he was activated in 2003.  Such opinion is based on an 
incomplete record, as it does not address the Veteran's prior 
active service (in the Navy).  Notably, the Veteran's 
original claim lists the onset of tinnitus as being in 1989.  
The United States Court of Appeals for Veterans Claims has 
held that once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board has 
no recourse but to remand the case for a medical opinion that 
encompasses all periods of service).

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the Veteran's 
claims file to be forwarded to an 
audiologist or otologist for review and a 
medical opinion as to the likely etiology 
for his tinnitus.  Based on review of the 
record, the consulting medical 
professional should offer an opinion 
indicating specifically whether the 
Veteran's tinnitus is at least as likely 
as not (a 50% or greater probability) 
related to his service/noise exposure 
therein.  The consulting medical provider 
must address all of the Veteran's periods 
of active service (May 1989 to March 1995 
and October 2003 to March 2005) and must 
explain the rationale for all opinions 
given.  If the consulting provider finds 
that the opinion sought cannot be provided 
without examination and/or interview of 
the Veteran, such should be arranged.

2. The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


